Citation Nr: 1011981	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to March 
1978. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

On the VA Form 9, substantive appeal, received in December 
2007, the Veteran indicated that she wanted a Travel Board 
hearing.  In a August 2008 correspondence, she stated that 
she wanted to withdraw her hearing request.  As such, the 
Veteran's hearing request is considered withdrawn and the 
Board will continue with appellate review.  38 C.F.R. 
§ 20.704 (e) (2009).

The Board also received additional evidence from the Veteran 
after the December 2007 statement of the case.  The evidence 
included a statement written by the Veteran and additional 
medical evidence.  In April 2010, the Veteran's 
representative submitted a waiver of the Veteran's right to 
initial consideration of the new evidence by the RO.  See 38 
C.F.R. §§ 19.9, 20.1304(c) (2009).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.

The Board also notes that the December 2007 Statement of the 
Case also included issues of service connection for left ear 
surgery and bilateral hearing loss.  These issues were not 
included in the VA Form 9.  The Veteran specifically 
indicated that she was only appealing the issue pertaining to 
her spine disability ("'only' my back 'not' my hearing 
loss"); therefore, the left ear surgery and hearing loss 
issues will not be addressed in this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran asserts that a spine disability, 
particularly, scoliosis, existed prior to service and was 
aggravated by service.  Since service, the Veteran also 
experienced additional spine problems, including degenerative 
disc disease.  

The Board notes that an in-service physical examination in 
April 1977 referenced mild thoracic scoliosis.  As there is 
evidence of a current spine disability and evidence of 
scoliosis in service, the Board finds that a VA examination 
is warranted to determine if the current disability is 
related to service or if a preexisting spine disability was 
aggravated by service.  38 U.S.C. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the nature 
and etiology of any current spine 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should state what spine 
disability is present and whether there is 
a 50 percent probability or greater that 
it was causally or etiologically related 
to or aggravated by active service.  

The examiner should also indicate whether 
there is a 50 percent probability or 
greater that a spine disability preexisted 
service and if so, whether there is a 50 
percent probability or greater it was 
aggravated by service (increased in 
severity during service).  

Any opinion expressed should be 
accompanied by supporting rationale.

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


